Title: 29th.
From: Adams, John Quincy
To: 


       Not entirely recovered yet from the fatigue of Thursday night, but could in some measure attend to reading. Mr. Parsons’s students all dined with him. Master Moody from Byfield, with a son of Dartmouth by the name of Parish were likewise of the Company. Mr. Parish has to perfection the appearance and manners, which have distinguished all the young gentlemen from that seminary, with whom I have had any acquaintance. The same uncouthness in his appearance; the same awkwardness in his manners, and really I am not illiberal if I add, the same vacancy in his countenance. That a man should not at the same time make a scholar and a fine gentleman, that the graces and the muses should refuse to reside in the same mansion, is what I have never thought strange; that they seldom unite is at once my sorrow and my consolation; but the students of Dartmouth, appear determined, to raise no rivalship, between these sets of Sisters, and therefore discard them all. Mr. Moody was extremely full of high flown compliments; the grossest the most fulsome, flattery was incessantly in his mouth. Every virtue and every accomplishment he lavished away upon the company, with so little consideration that he seemed to forget that modesty was in the list. He went off however very soon after dinner.
       By G. Bradbury, I received a couple of letters from Cambridge, which gave me no agreeable news. Bradbury was with me, in the evening; he relieved me in some measure from my fears. The Colleges it seems in the course of the last quarter have been in great confusion and the students are much irritated.
      